887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. GILBERT, Plaintiff-Appellant,v.Barry BACH, individually and as partner of Smith, Somerville& Case;  RONALD DAWSON, individually and as partner ofSmith, Somerville & Case;  Smith, Somerville & Case, apartnership;  Bill J. Sparks, individually and as Presidentof United Laboratories of America, Inc.;  UnitedLaboratories of America, Inc, a Texas Corporation,Defendants-Appellees.
No. 88-2210.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 18, 1989.Decided:  Aug. 17, 1989.

James H. Gilbert, appellant pro se.
Ronald Gordon Dawson (Smith, Somerville & Case), for appellees.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James H. Gilbert appeals from the district court's order dismissing his suit filed pursuant to diversity of citizenship jurisdiction, 28 U.S.C. Sec. 1332.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Gilbert v. Bach, C/A No. 88-2987 (D.Md. Oct. 11, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.